internal_revenue_service department of the treasury index numbers number release date in re washington dc person to contact telephone number refer reply to cc intl plr-112522-99 date date legend taxpayer country y dear this replies to a letter dated date requesting that taxpayer be granted an extension of time under sec_301_9100-3 to submit a ruling_request provided by sec_877 and notice_97_19 1997_1_cb_394 as modified by notice_98_34 i r b the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by taxpayer this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process in taxpayer left the united_states to live in country y taxpayer relinquished her green card on date and thus terminated her status as a u s resident notice_97_19 provides that an individual subject_to sec_877 who expatriated after date but on or before date and who wishes to submit a ruling_request as to whether such expatriation had for one of its principal purposes the avoidance of u s taxes must do so by date however because taxpayer was not residing in the united_states at the time that notice_97_19 was issued on date she was unaware of the need to file and thus has not yet filed a timely expatriation ruling_request taxpayer relinquished her green card on date which was after date and before date thus taxpayer is requesting relief to submit a ruling_request after the due_date set by notice_97_19 taxpayer is requesting cc intl plr-112522-99 relief before the service has discovered her failure to make an expatriation ruling_request at the present time taxpayer’s returns for the taxable years that would have been affected by the expatriation ruling_request are not under examination by the service and they are not being considered by an appeals_office or by a federal court sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the standards set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides standards for extensions of time for making regulatory elections when the deadline for making the election is other than a due_date prescribed by statute sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation notice_97_19 fixes the time for an individual to submit a ruling_request for a determination as to whether such expatriation had for one of its principal purposes the avoidance of u s taxes therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to submit a ruling_request provided by notice_97_19 as modified by notice_98_34 no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented specifically no opinion is expressed as to the tax consequences under sec_877 of the code a copy of this ruling letter should be associated with the ruling_request to be filed pursuant to notice_97_19 as modified by notice_98_34 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent cc intl plr-112522-99 pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to taxpayer sincerely allen goldstein reviewer office of the associate chief_counsel international
